UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7339


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HENRY LEE TAYLOR, JR., a/k/a James Blair, a/k/a Junebug,
a/k/a Bug, a/k/a J.B.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:11-cr-00055-AWA-DEM-1)


Submitted:   January 11, 2016             Decided:   January 26, 2016


Before KEENAN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Lee Taylor, Jr., Appellant Pro Se. Robert Edward Bradenham
II, Assistant United States Attorney, Newport News, Virginia;
Dee Mullarkey Sterling, Assistant United States Attorney,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Lee Taylor, Jr., appeals the district court’s order

denying     his   motion    for   a    sentence   reduction    pursuant   to    18

U.S.C. § 3582(c)(2) (2012).              We have reviewed the record and

find   no      reversible   error.       Accordingly,     we   affirm   for    the

reasons stated by the district court.              United States v. Taylor,

No. 4:11-cr-00055-AWA-DEM-1 (E.D. Va. Aug. 14, 2015).                   Taylor’s

motion    to    seal   is   granted.      We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                          2